Exhibit 10.8
DEMAND PROMISSORY NOTE
(“Note”)

         
$4,141,932.18
      Painesville, Ohio December 1, 2008

     FOR VALUE RECEIVED, the undersigned LIGHTNING PIPELINE COMPANY, INC., an
Ohio corporation (hereinafter the “Maker”) promises to pay to the order of
RICHARD M. OSBORNE, TRUSTEE, his successors and assigns (hereinafter the
“Holder”), the principal sum of Four Million One Hundred Forty One Thousand Nine
Hundred Thirty Two and 18/100 Dollars ($4,141,932.18), together with interest
accruing at the rate of six percent (6%) on the individual loan advances from
the date of each such advance.
     The undersigned may prepay in whole or in part, without premium or penalty
the outstanding indebtedness evidenced by this Note, provided each such
prepayment shall be applied to the payments in the inverse order of maturity.
     The occurrence of any one of the following shall constitute an event of
default hereunder:

l.   The failure to pay this Note in full upon demand.   2.   The undersigned
shall suffer or permit any act providing grounds for the entry of an Order for
relief under any chapter of the Bankruptcy Code;

     The Maker waives demand, presentment for payment, protest, notice of
protest and of non-payment, and any and all lack of diligence or delays in
collection or enforcement of this Note.
     The undersigned agrees to pay to the Holder hereof all costs of collection
of the indebtedness evidenced hereby, including without in any way intending to
limit the generality of the foregoing, reasonable attorney fees incurred in
connection with such collection proceedings.
     The Maker further authorizes any attorney at law to appear in any court of
record in Cuyahoga and/or Lake County, Ohio or in any other county where the
Maker may reside or do business, after the indebtedness evidenced hereby becomes
due by acceleration or otherwise, and waive the issuing and service of process,
and confess a personal judgment against the Maker in favor of the Holder hereof
for the amount then appearing due, together with the costs of suit and thereupon
to release all errors and waive all rights of appeal, and stay of execution.
This warrant of attorney to confess judgment shall remain in full force and
effect so long as any portion of the indebtedness evidenced hereby remains
unpaid, and any confession of judgment and subsequent vacation thereof shall not
constitute termination of this warrant of attorney to confess judgment.
     This Note is to be construed and enforced according to and governed by the
laws of the State of Ohio.

 



--------------------------------------------------------------------------------



 



     If any provision of this Note, or any covenant, stipulation, obligation,
agreement, act, or action, or part thereof made, assumed or entered into, or
taken pursuant hereto or in connection herewith shall be adjudged illegal or
invalid, such illegality or invalidity shall not affect any other provision or
any other covenant, stipulation, obligation, agreement, act, or action, or part
thereof, made, assumed, entered into, or taken, each of which shall be construed
and enforced as if such illegal or invalid portion were not contained herein.
Such illegality or invalidity or any application thereof shall not affect any
legal and valid application thereof, and each such provision, covenant,
stipulation, obligation, agreement, act, or action, or part shall be deemed to
be effective, operative, made entered into, or taken in the manner and to the
full extent permitted by law.
     WARNING BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHTTO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME, A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARD- LESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER
FOR RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE
AGREEMENT, OR ANY OTHER CAUSE.
Witnessed by:

                      LIGHTNING PIPELINE COMPANY, INC.
 
           
 
      By:   /s/ Richard M. Osborne, Chairman of the Board
 
           
 
           
 
           

2